Citation Nr: 0522834	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitus barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his ex-wife


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
February 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the veteran's claim for a rating higher than 10 
percent for pseudofolliculitis barbae.  

The Board issued a decision in January 2005 also denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In July 2005, the Court issued an order vacating the Board's 
decision and remanding the case to the Board for further 
development and readjudication in compliance with 
instructions in the Secretary's unopposed motion.

So to comply with the directives of the Secretary's unopposed 
motion, the Board, in turn, is remanding this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

REMAND

During his hearing in September 2004, the veteran testified 
that his pseudofolliculitis barbae affected his interaction 
with others, including his employment.  The Secretary's 
unopposed motion states that his hearing testimony 
effectively raised the issue of his possible entitlement to 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  See also, Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  According to the motion, the Board failed 
to fulfill its duty to articulate reasons and bases for its 
decision by not discussing the alleged impact of this 
condition on his earning capacity.



The January 2004 statement of the case (SOC) includes a 
citation to 38 C.F.R. § 3.321(b)(1), the regulation governing 
claims for extra-schedular ratings.  But there was no 
discussion of this regulation in the SOC or, earlier, in the 
May 2003 rating decision appealed.  The veteran recently 
indicated in a July 2005 90-day letter response form that he 
had no additional evidence to submit and that he wanted the 
Board to proceed immediately with the readjudication of his 
appeal after affording his representative an opportunity to 
submit additional argument in support of the case.  The 
representative since has submitted additional argument in 
August 2005.

Since, however, the RO has not considered the veteran's 
possible entitlement to an extra-schedular rating in the 
first instance, there is potential for him to be prejudiced 
by the Board considering this supplemental issue before 
giving the RO this opportunity.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  So the case must be returned to the 
RO.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to furnish employment 
records or other substantiating evidence 
verifying that he experiences marked 
interference with his employment or that 
he has been frequently hospitalized on 
account of the severity of his 
pseudofolliculitis barbae.  This evidence 
may include records pertaining to lost 
time or sick leave used due to this 
condition, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.  Any evidence 
obtained should be associated with the 
other evidence in the claims file.



2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO (via the AMC).  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

